Examiners Comment
Claims 2, 7, 12 and 17 have been amended.
The nonstatutory double patenting rejection for claims 1-20 has been overcome, as Terminal Disclaimer has been filed and approved on 08/22/2022.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection for claims 2, 7 and 12 has been overcome based on claim amendments.
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
For independent claims 1, and 11, the following underlined claim limitation is not disclosed by any prior art: “… receiving a first radio signal; and receiving a first signaling; wherein the first radio signal is transmitted by K antenna port groups; the antenna port group includes a positive integer number of antenna port(s); a first antenna port group is one of the K antenna port groups; the first signaling is used to determine a first time resource pool; a second antenna virtualization vector is associated with the first antenna port group; the second antenna virtualization vector is an antenna virtualization vector available to the user equipment in the first time resource pool; and the K is a positive integer greater than 1; the first radio signal includes one or more of PSS (Primary Synchronization Signal), SSS (Secondary Synchronization Signal), MIB (Master Information Block)/SIB (System Information Block) or CSI-RS (Channel State Information Reference signal); the first signaling is a downlink signaling.”

For independent claims 6, and 16, the following underlined claim limitation is not disclosed by any prior art: “… transmitting a first radio signal; and transmitting a first signaling; wherein the first radio signal is transmitted by K antenna port groups; the antenna port group includes a positive integer number of antenna port(s); a first antenna port group is one of the K antenna port groups; the first signaling is used to determine a first time resource pool; a second antenna virtualization vector is associated with the first antenna port group; the second antenna virtualization vector is an antenna virtualization vector available to a target receiver of the first signaling in the first time resource pool; and the K is a positive integer greater than 1; the first radio signal includes one or more of PSS (Primary Synchronization Signal), SSS (Secondary Synchronization Signal), MIB (Master Information Block)/SIB (System Information Block) or CSI-RS (Channel State Information Reference signal); the first signaling is a downlink signaling.”

Closest prior art
Wei (US 11139875 B2) discloses in FIG. 4B, columns 9-10, lines 56-67 and lines 1-10, discloses an example base station transmitting beamformed CSI-RS using CSI-RS resources. These CSI-RS resources may be directed to serve different UE groups… Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs report CQI, PMI (ID codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. In class B beamformed CSI reporting, each CSI process may be associated with K NZP CSI-RS resources/configurations, with Nk ports for the kth CSI-RS resource (K could be ≥1), in which Nk may be 1, 2, 4, or 8, and may be different for each CSI-RS resource. Each CSI-RS resource may also have different CSI-RS port virtualization, e.g., virtualized from different sets of antenna elements or from the same set of antenna elements but with different beamforming weights. 
Hence in Wei, different UE groups are use different CSI-RS resources that are identified to the base station using “K” number of CSI-RS resources having different CSI-RS port virtualization. 
However, Wei does not disclose “…the first radio signal is transmitted by K antenna port groups; the antenna port group includes a positive integer number of antenna port(s); a first antenna port group is one of the K antenna port groups; the first signaling is used to determine a first time resource pool; a second antenna virtualization vector is associated with the first antenna port group; the second antenna virtualization vector is an antenna virtualization vector available to the user equipment in the first time resource pool…”; nor does it disclose: “… the first radio signal is transmitted by K antenna port groups; the antenna port group includes a positive integer number of antenna port(s); a first antenna port group is one of the K antenna port groups; the first signaling is used to determine a first time resource pool; a second antenna virtualization vector is associated with the first antenna port group; the second antenna virtualization vector is an antenna virtualization vector available to a target receiver of the first signaling in the first time resource pool;…”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/           Primary Examiner, Art Unit 2472